Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome Frederick Satterfield appeals from the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and reducing his sentence from 190 months to 152 months. He contends that the court should have also ordered that his sentence run concurrent to his undischarged state sentence. We have reviewed the record and find no abuse of discretion. The district court was without authority to modify that portion of the sentence. See 18 U.S.C. § 3582(c) (2006); see also, Dillon v. United States, — U.S. —, 130 S.Ct. 2683, 2694, 177 L.Ed.2d 271 (2010). We therefore affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.